DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 7, 2021 wherein claims 1-19 and 27 are currently pending and claims 21-26 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2017/026418) or, in the alternative, as obvious over Wu et al (US 2017/026418).
With regards to claims 1 and 27, Wu teaches inks for 3D printing (abstract) that contains a photoinitiator (abstract), a cyclic carbonate monomer (0009) having the following structure:

    PNG
    media_image1.png
    96
    164
    media_image1.png
    Greyscale

(0039) wherein

    PNG
    media_image2.png
    75
    280
    media_image2.png
    Greyscale

(0039) at a concentration of 30-50% (0043), and an oligomer (0052) that is a urethane acrylate (0052) having a molecular weight of 500 to 7000 (0052) at a concentration of 20-70% (0059).  Wu further teaches the amount of photoinitiator to be 0.1-5% (0074).
	Wu is silent on the tear strength of the composition.
	However, the tear strength is a measure of how well the material can withstand the effects of tearing and is largely determined by the makeup of the composition used.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the tear strength are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	

With regards to claims 2-4, Wu teaches the viscosity of the urethane (meth)acrylate oligomer to be 140,000 to 160,000 cp at 50°C (0057).
With regards to claim 5, Wu teaches the amount of oligomer to be from 20-50% (0059).
	With regards to claim 6, Wu teaches the portion of the compound reading on claimed R1 to be a linear or branched C1-C20 alkylene (0039).
	With regards to claim 7, Wu teaches R6, the variable reading on the claimed R2 to be a Hydrogen (0039).
With regards to claim 8, Wu teaches R6, the variable reading on the claimed R2 to be a Hydrogen (0039) and R2, the variable reading on claimed R1, to be a CH2 (0039).
With regards to claim 9, Wu teaches the amount of the cyclocarbonate (meth)acrylate to be up to 30% and at least 30% (0043).
With regards to claim 10, Wu teaches the composition to contain an additional curable monomer in the ink (0053).
With regards to claim 11, Wu teaches the additional material to be a monomer (0053).
With regards to claim 12, Wu teaches the composition to contain an additional oligomer (0055).
With regards to claim 13, Wu teaches the composition to further contain a colorant (abstract).
With regards to claim 15, Wu teaches the composition to contain inhibitors (abstract).
With regards to claim 16, Wu teaches the dynamic viscosity of the composition to be 100 cP or more (0081).
With regards to claim 17, Wu teaches the dynamic viscosity of the composition to be less than 2000 cP (0081).
With regards to claim 18, Wu is silent on the shrinkage of the ink upon curing.  However the shrinkage of a composition when cured is largely dependent on the compounds used in the composition and the amount of each compound used.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the shrinkage on curing are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 19, Wu is silent on the Izod impact strength of the composition.  The Izod impact strength of a composition is a material’s resistance to impact.  The impact strength is largely dependent on the compounds and amounts used in the composition.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the impact strength are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0260418) in view of Lapin (WO 2016/0164220).
With regards to claim 14, the disclosure of Wu is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Wu does not teach the addition of a filler.
the motivation for adding said filler to be because it adds opacity to the ink (pages 8-9).  Lapin and Wu are analogous in the art of curable inkjet ink compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the filler of Lapin to the ink of Wu, thereby obtaining the present invention. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2016/0145452) in view of Higuchi et al (JP 2011-241251).
With regards to claims 1, 6-9, and 27, Fong teaches an ink for three dimensional printing (abstract) that contains a urethane acrylate oligomer (0027) that has a molecular weight of 500 to 7,000 (0028) and a photoinitiator (abstract).  Fong teaches the amount of the photoinitiator to be 2% (0081 table 1).
Fong does not teach the composition to include the cyclocarbonate (meth)acrylate.
Higuchi teaches an inkjet printing ink (title) that contains a polymerizable compound and a photopolymerization initiator (0005) wherein the polymerizable compound has the following structure:

    PNG
    media_image3.png
    214
    547
    media_image3.png
    Greyscale

(0075).  Higuchi teaches the amount of this compound to be  5 to 95% by weight (0065) and the photoinitiator to be at an amount of 0.5 to 5% by weight (0065).  Higuchi teaches the motivation for using this compound to be because it has a low viscosity and fast curing properties (0012).  Higuchi and Wu are analogous in the art of curable ink compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the monomer of Higuchi in the composition of Wu, thereby obtaining the present invention.
	Neigher Higuchi or Fong teach the tear strength of the composition.
	However, the tear strength is a measure of how well the material can withstand the effects of tearing and is largely determined by the makeup of the composition used.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the tear strength are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	

With regards to claims 2-4, Fong teaches the urethane (meth)acrylate to have a viscosity ranging from 140,000 to 160,000 cp at 50°C (0028).
With regards to claim 5, Fong teaches the amount of total curable monofunctional material to be up to 90% (0030).
With regards to claims 10-12, Fong teaches the addition of other monofunctional or difunctional monomers (0023)
With regards to claim 13, Fong teaches the addition of a colorant to the ink (0010).
With regards to claim 14, Fong does not teach the addition of filler.  However, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add a filler in order to achieve the desired opacity of the ink and final product.
With regards to claim 15, Fong teaches the addition of an inhibitor to the ink (0010).
With regards to claim 16, Fong teaches the dynamic viscosity of the composition to be 100 cP or more (0059).
With regards to claim 17, Fong teaches the dynamic viscosity to be less than 1000 cP (0059).
With regards to claim 18, Fong is silent on the shrinkage of the ink upon curing.  However the shrinkage of a composition when cured is largely dependent on the compounds used in the composition and the amount of each compound used.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the shrinkage on curing are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 19, Fong is silent on the Izod impact strength of the composition.  The Izod impact strength of a composition is a material’s resistance to impact.  The impact strength is largely dependent on the compounds and amounts used in the composition.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the impact strength are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.


Response to Arguments
Applicant’s arguments, see pages 8-15, filed September 2, 2021, with respect to Claims 5-20 with respect to the objection and claim 1 with respect to 112b have been fully considered and are persuasive.  The objection and rejection of the above claims has been withdrawn. 
Applicant’s arguments, see pages 8-15, filed September 2, 2021, with respect to claims 1-4 under 35 USC 103 with respect to Ozaki have been fully considered and are persuasive.  The rejection of s 1-4 with respect to Ozaki has been withdrawn. 
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive.
Argument - Applicants argue that the ink compositions of the remaining art does not contain the structural limitation that the tear strength be as claimed.
Response - As stated above, the tear strength is the resistance of the material to tear and is largely dependent on the compounds and amounts in the composition.  Therefore, absent a showing to the contrary, this value is determined to be inherent to the composition.  In the alternative, the exact compounds and amounts used can be altered in order to achieve the desired tear strength through routine experimentation. Absent a showing of this value not being inherent and criticality for said tear resistance range, the rejection still stands.
Argument - Applicant further argues that the art of Wu must contain an amine and that the oligomer may be added.
Response - Although the above assertions are not contested, the addition of the amine does not negate the art because the applicant uses the transitional phrase “comprising” allowing the addition of other components without negating the art.  Further, the oligomer being optional does not negate the art because it is present in the art.  Therefore, these arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763